Per Curiam.
In a real estate transaction the sum of $1,000 was given to the respondent by the complainant. The petitioner *300and its witnesses contend that the money was given as a down payment on the purchase price of certain property. The respondent contends that after the money was paid to him the complainant agreed that it should be turned over to a third party who had assigned to the complainant the contract to purchase the real property in question. The referee determined this issue against the respondent.
Thereafter a motion was made in this court to confirm the report of the referee finding the respondent guilty of professional misconduct. While under consideration the mother of the complainant sent to this court a letter acknowledging that the sum of $1,000 had been paid' to her “ by the individual who testified that he received the benefits therefrom, so that full restitution has been made to me.” In her letter she also stated, “ * * * I am of the firm belief and conviction that there is a doubt as to whether Rinaldi actually received and benefited by my payment of the sum of one thousand dollars.”
The record discloses that there was a sharply-contested issue as to the purpose for which the money was to be used. Giving due-consideration to that fact, together with the admission that full restitution has been made and that for more than twenty-five years the respondent has been a member of the bar with an unblemished reputation, this court is of the opinion that the charges of misconduct should be dismissed.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Proceeding dismissed.